Title: To George Washington from Gardoqui, 18 November 1786
From: Gardoqui, Diego Maria de
To: Washington, George



Sir
New york 18th Novr 1786.

I received in course the honor of your Excellency’s favor under 30th Augt to which I did not reply puntualy for want of subjectt, but haveing now that of the enclos’d letter which was sent to me by the Count of Floridablanca for your Excellency I gladly embrace the oportunity, haveing taken the liberty to add in it a translation in English for fear of your Excellency’s being at a loss to understand it being in Spanish.
It gave me the utmost pleasure to find that the Vicuña Cloth meritted your aprobation & that your Excellency wou’d wear it: As a memento of my regard & great consideration for your Excellency’s great qualities, is what I wish you wou’d do it, & I further beg your Excellency wou’d make free & command me as a sincere well wisher to the great monument you have erected in the States & as an attach’d freind to them & your Excellency. I am glad to hear that your Excellency is so much pleas’d with the Jack Ass, & that he promises so valuable. I don’t dare to affirm that I shall be able to provide your Excellency with the female you want for him, but I can assure you that I have already taken such measures as may probably produce what you want, & I will further promise your Excellency that I shall ⅌ first Packett write my freind General Galvez to send me such female if to be had in the Dominions he governs, so that upon the whole I hope to help your Excellency in your wishes.
Accept my most gratefull thanks for your Excellency’s repeated invitation to Mount Vernon I shall certainly embrace it if my business shou’d permitt me, but I have lately understood that it was probable your Excellency wou’d favor Philadelphia

with a visitt next spring. I sincerely wish it may prove so as I shou’d not loosse a day in setting out for the honor of waiting on your Excellency. I wou’d at the same time communicate you my earnest wishes to join the States & my country in a firm & permanent good freindship, but I am truly concern’d that some of your worthy Gentn will not understand their own Interest. I repeatt their own Interest because my noble Master repays generously any good step, whereas the reverse, is the only way to deprive themselves of that fruitt which they hope to reap by the negative.
Excuse my noble General if I have got into an improper subjects but I have been, am & will be a true freind to your United States, & am certain that what I hint will be to the advantage of those immidiately concern’d in the western lands & that any contrary effectt will putt an everlasting impediment to all manner of intercourse. Pardon me & beleive me to be with the highest consideration & respectt Your Excellency’s most Obedt humble Servt

James Gardoqui

